The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The credible evidence established that defendant demanded the victim’s money, and clearly warranted the conclusion that the immediate attack upon the victim by defendant and his companions was for the purpose of robbing him (see Matter of Juan J., 81 NY2d 739; Matter of Horatio B., 240 AD2d 197; see also People v Bracey, 41 NY2d 296).
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see People v Walker, 83 NY2d 455, 458-459; People v Mattiace, 77 NY2d 269, 275-276; People v Pavao, 59 NY2d 282, 292). The court properly permitted elicitation of matters, including the underlying facts of defendant’s prior youthful offender and juvenile adjudications, that were highly relevant to his credibility. Concur — Mazzarelli, J.P., Andrias, Buckley, Sullivan and Lerner, JJ.